Exhibit 10.19 Field Point Capital Management Company One Landmark Square, Suite 1900 Stamford, CT 06901 January 17, 2013 PASSUR Aerospace, Inc. One Landmark Square, Suite 1900 Stamford, CT 06901 As Chairman of the Board, as well as the principal shareholder of PASSUR Aerospace, Inc. (“PASSUR Aerospace” or the “Company”), I make the following commitment to the Company with respect to the period from the date of this commitment through January 17, 2014. Liquidity I commit that if the Company at any time is unable to meet its obligations through January 17, 2014, that I will provide the necessary continuing financial support to the Company to ensure the Company’s ability to operate as a going concern through the period ending January 17, 2014. Such continuing support may take the form of additional loans or advances to PASSUR Aerospace, in addition to the deferral of principal and/or interest payments due on outstanding loans to PASSUR Aerospace as referred to above. These commitments are not conditional and are irrevocable through the period ending January 17, 2014. I, G.S. Beckwith Gilbert, having the financial wherewithal to enter into this irrevocable commitment, make the above commitments to the Company and its shareholders. /s/ G.S. Beckwith Gilbert G.S. Beckwith Gilbert President
